Citation Nr: 1400844	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-41 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for degenerative changes of the thoracic and lumbar spines.

4.  Entitlement to service connection for a bilateral hip disability, to include sacroiliac joint disease, to also include as secondary to a back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a right arm disability.

7.  Entitlement to service connection for a disability manifest by lower abdominal pain.

8.  Entitlement to service connection for a left rib disability.

9.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In this decision, the RO found that new and material evidence had not been submitted to reopen previously denied claims for service connection for an acquired psychiatric disability to include PTSD, a right shoulder disability, a disability of the thoracic and lumbosacral spine, and a bilateral hip disability.  The RO also denied service connection for sacroiliac joint disease, a neck disability, a right arm disability, a disability manifest by lower abdomen pain, a left rib disability, and residuals of a head injury.  In February 2013, the Board reopened the previously denied claims for service connection for an acquired psychiatric disability to include PTSD, a right shoulder disability, a disability of the thoracic and lumbosacral spine, and a bilateral hip disability.  The Board then remanded all of the claims on appeal for further development.

In November 2012, a Board hearing was held at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  

In June 2013, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

The Board further notes that previously, entitlement to service connection for a bilateral hip disability and entitlement to service connection for sacroiliac joint disease were adjudicated as two separate issues.  However, as sacroiliac joint disease affects the hips, the Board has combined the two issues for the sake of judicial economy.

The Veteran's Virtual VA file was reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection a right shoulder disability, a disability of the thoracic and lumbosacral spine, a bilateral hip disability to include sacroiliac joint disease, a neck disability, a right arm disability, and a left rib disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A psychiatric disability pre-existed active service.

2.  The weight of the probative evidence clearly and unmistakably shows that a pre-existing psychiatric disability was not aggravated during active service.

3.  The preponderance of the evidence does not support a finding that the Veteran has a disability manifest by lower abdominal pain.

4.  The preponderance of the evidence does not support a finding that the Veteran has residuals of a head injury.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2.  Service connection for a disability manifest by lower abdominal pain is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  Service connection for residuals of a head injury is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA letters dated in August 2009 and November 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how appropriate disability ratings and effective dates were assigned.  These letters were provided to the Veteran prior to the initial adjudication of the claim.  The duty to notify has been satisfied.

The Veteran's service treatment records are associated with the claims folder.  The Board also notes that the Veteran has asserted that he was not given a physical examination upon his separation from active duty.  In support of this contention, he submitted a copy of polygraph examination reports suggesting that he was being truthful when responding that he had not been given a separation examination when he left active duty and that someone may have falsified his service records.  While the Veteran may not recall being given a separation examination, the record demonstrates that he was provided one July 1978.  This record is signed and dated.  Although the Board has considered the 2013 polygraph report from a private examiner, this report comes about 35 years after the Veteran's service separation, under the circumstances, it is outweighed by the contrary evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995) (statements made by a claimant made "contemporaneously" (during or shortly after service) may be more probative that statements made many years later).  Accordingly, with respect to his assertions that he was not afforded a separation examination, the Board finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the Veteran was most recently provided a VA psychiatric and traumatic brain injury (TBI) examination in April 2013.  The examiner considered the Veteran's claims, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  She specifically commented on the Veteran's self-reported reported in-service injury, and then offered a negative nexus opinion.  As the given opinion was based on review of the claims file, including the Veteran's statements and supporting evidence, and provided rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  The Veteran was also afforded an April 2013 VA general examination in which the examiner was unable to provide a diagnosis for a disability manifest by lower abdominal pain.  The report of the examination suggests that all necessary observations were made.  Based on the foregoing, the Board finds the April 2013 VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims decided herein.

Based on the aforementioned VA examinations, and recently obtained Social Security records, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As noted above, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Claim for Service Connection

A.  Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2013); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain diseases, to include psychoses, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, as reviewed below, the record does not reflect that the Veteran had a psychosis manifest to a compensable degree within one year of discharge from active duty; hence, this presumption does not apply.

	B.  Acquired Psychiatric Disability

The Veteran's February 1977 service entrance physical examination report reflects that he was psychiatrically normal.  The Veteran marked on a February 1977 Report of Medical History (RMH) that he did not experience nervous trouble of any sort.

A November 1977 service treatment record reflects that the Veteran spoke rationally but not logically.  The note indicates that the Veteran wanted to leave the military as soon as possible.  The examiner wrote that during the interview the Veteran did not show any signs of a thought disorder or delusions.  The examiner felt that the Veteran should be transferred to a psychiatrist sooner or later.  No diagnosis was given.

A June 1978 record reflects that the Veteran spoke rationally but did not seem to have a logical thought process.  The examiner opined that he felt the Veteran was attempting to manipulate the system.  The Veteran was referred to mental health.

Another June 1978 service treatment record reflects that the Veteran had difficulty responding to commands.  It was noted that the Veteran felt that people were always beating on him.  The examiner gave a diagnosis of character disorder, rule out psychosis.  It was further noted that the Veteran was not fit for confinement at that time.

The July 1978 service separation physical examination report reflects that the Veteran was psychiatrically normal.

A December 1985 VA treatment record contains a diagnosis of rule-out schizophrenia.

A private psychological evaluation report from July 2005 reflects that the Veteran's thinking was disorganized due to an intrusive preoccupation with his military experience.  The examiner wrote that the Veteran was characteristically angry, conflicted, and irritable.  The examiner felt that the Veteran experienced events in his childhood and adolescence that may have involved physical threat and intense fear or horror.  The examiner opined that the Veteran suffered from major depressive disorder with occasional psychotic features, generalized anxiety disorder, and PTSD.  The examiner also provided an Axis II diagnosis of schizoid personality disorder with avoidant traits.  The examiner further opined that the Veteran needed to resolve traumatic events from his childhood.

The Veteran underwent VA compensation and pension examination in December 2005.  The examiner remarked that the Veteran denied having a significant childhood history of medical and psychiatric problems.  The examiner noted the evidence of psychological consults while the Veteran was on active duty in addition to the Veteran's belief that his military documents had been falsified by his commanding officer.  The Veteran denied having any prior treatment for mental health.  The Veteran reported having been in 40 or more physical fights throughout his lifetime.  A family history of unknown mental illness was recorded.  The Veteran reported that his maternal mother was physically and emotionally abusive; he recalled being beaten by his mother beginning at approximately age 2 and continuing until he was approximately 11 years old.  He further reported that his brother beat him on a regular basis for the remainder of his childhood.  The Veteran stated that he had only one close friend growing up who was shot and killed when the Veteran was 13 years old.  

The examiner felt that the Veteran met the diagnostic criteria for major depressive disorder, recurrent, severe without psychotic features.  Additionally, the examiner gave a diagnosis of PTSD related to childhood trauma; namely, the physical and emotional abuse from his mother and the death of his close childhood friend at age 13.  The examiner felt that the Veteran's symptoms of PTSD, as well as many of the symptoms of depression, predated his active duty military service.  The examiner further opined that both the PTSD and secondary mood disturbance were less likely than not to have been the result of active duty service.  It was noted that while some of the Veteran's active duty difficulties may in fact be related to untreated mental health diagnoses, those psychiatric difficulties appear to have predated his active duty military service.  The examiner further observed features of schizoid personality disorder as well as features of paranoid personality disorder.

The Veteran underwent another VA compensation and Pension examination in April 2013.  The examiner opined that the Veteran only had one mental disorder, and that consisted of a diagnosis of schizoid personality disorder.  The examiner recorded that the Veteran's mother physically and emotionally abused him before she left the family.  It was noted that at age 13, the Veteran's only friend was shot and killed by his brother in a shooting accident.  The Veteran reported that he left school in the ninth grade and joined the Marines at age 17.  It was further noted that the Veteran had trouble with his superiors while on active duty.  The Veteran reiterated that he was kicked off of a cliff and fell 180 feet while on active duty, after which he jumped up and walked two miles to a van where he returned to base.  He further expressed his belief that his commanding officer falsified medical documents and tried to force him to request a discharge.

After interviewing the Veteran and performing an examination, the examiner opined that the Veteran had axis II issues-schizoid and avoid personality disorder-that predated his military experience and prevented him from succeeding in a military environment.  The examiner noted that while the Veteran had previously been given diagnoses of depression and anxiety at various times, he did not currently endorse enough symptoms for a mood disorder or PTSD.  The examiner felt that the Veteran's story of a fall from 180 feet was implausible, and like much of his history, embellished and unsupported by documentation.

The examiner emphasized that the Veteran's axis II traits predated his military enlistment.  The examiner specifically opined that it was less likely than not that the Veteran's axis II traits or other mental disability progressed more than their natural course due to his military experience.  The examiner added that it was likely that if the Veteran could have tolerated the military environment, he may have learned cooperation and other skills that would have benefitted him later in life.  The examiner felt that the Veteran left active duty as he entered, with significant social impairment that affected his ability to work.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that (1) the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

To satisfy the second requirement for rebutting the presumption of soundness, the Government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  The clear-and-unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

If the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See Wagner, supra.  The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).  However, an exception exists if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe, supra; see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Additionally, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

In this case, the Veteran's service enlistment evaluation reflects that he was psychiatrically normal.  As such, he is presumed to have been sound upon entrance.  In order to rebut this presumption of soundness, the evidence must include clear and unmistakable evidence of a preexisting condition, and clear and unmistakable evidence that the pre-existing condition was not aggravated by service.

Although the July 2005 private examiner, December 2005 VA examiner, and April 2013 VA examiner all gave different Axis I and Axis II mental diagnoses, they all agreed that the Veteran's psychiatric difficulties pre-dated his military service.  No mental health expert appears to have suggested otherwise.  As such, the Board finds that the weight of the evidence clearly and unmistakably shows that the Veteran's psychiatric disability pre-dated his military service.

Continuing the analysis, as set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

The Board finds that the totality of the evidence does clearly and unmistakably show that the Veteran's pre-existing psychiatric disability were not permanently aggravated by his period of service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  As outlined above, no medical evidence has specifically used the words "clear and unmistakable" in connection with an opinion.  However, the Board notes that the "clear and unmistakable" standard is a legal one-not a medical one.  In this matter, the Board notes that both the December 2005 and April 2013 VA examiners offered negative nexus opinions regarding a connection between the Veteran's psychiatric problems and his service.  Both the December 2005 and April 2013 VA examiners reviewed and considered the Veteran's pre-service history, self-report of in-service stressors, service treatment records, and post-service history.  Both offered their opinions after performing interviews and examinations of the Veteran.  Significantly, their opinions have not been countered by any other psychiatric professional.  As such, debate does not exist regarding in-service aggravation of the Veteran's pre-existing psychiatric condition.  As such, the Board concludes that the Veteran's pre-existing psychiatric condition was clearly and unmistakably not aggravated beyond the normal progression of the disease during his active service.  

The Veteran has submitted no further competent medical nexus evidence contrary to the December 2005 and April 2013 VA opinions.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2013) (noting it is a claimant's responsibility to support a claim for VA benefits).   Moreover, the Veteran, while competent to report his symptoms, both past and present, is not competent to render a medical opinion in this case regarding permanent aggravation of an underlying psychiatric disability.  That is, over time, he has received multiple Axis I and Axis II psychiatric diagnoses, and he is not competent to link his symptoms over the years to a specific psychiatric diagnosis.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The benefit sought on appeal is accordingly denied.

	C.  Disability Manifest by Lower Abdominal Pain

The Veteran's February 1977 service entrance physical examination report reflects that his abdomen and genito-urinary system were normal.  The July 1978 separation examination report also reflects that his abdomen and genito-urinary system were normal.

A January 1983 VA treatment record contains the Veteran's complaints of lower abdomen pain for several years.  The note reflects the Veteran's comment that he had no history of direct trauma to his lower abdomen.  The examiner found no evidence of mass, hernia, or any reason for the Veteran's lower abdominal pain.

An October 1985 VA record shows that the Veteran complained of sharp pain below his navel.  The examiner could not find a cause for the pain.  A barium enema yielded normal results.  A December 1985 follow-up record reflects that the Veteran had pain in his abdomen and pelvis.  The examiner found no physical cause for the Veteran's complaints.

A July 1986 treatment record contains the Veteran's thoughts that he had "a hole in his intestines and infection inside."  The examiner conducted lab work that was not remarkable.  The examiner gave diagnoses of anxiety depressive neurosis and irritable bowel syndrome.

In various written statements and during his November 2012 Board hearing, the Veteran asserted that while he was on active duty, he felt like somebody stuck him with an ice pick in his lower abdomen.  He also related that he was kicked in the back off a cliff and landed on a tree.

In April 2013, the Veteran was afforded a VA compensation and pension examination.  The examiner noted that the Veteran currently had no signs or symptoms attributable to a non-surgical non-infection intestinal condition.  He remarked that the Veteran did not have episodes of bowel disturbance with abdominal distress, exacerbations, or attacks of an intestinal condition.  The Veteran did not have weight loss attributable to an intestinal condition.  After performing an examination, the examiner remarked that the Veteran had no current intestinal conditions.

The Board is denying service connection for a disability manifest by pain in the lower abdomen in view of the absence of competent evidence establishing a current claimed disability.  In this matter, the Board finds the VA and private medical records persuasive.  

Ultimately, the Board finds that the most persuasive evidence of record is the April 2013 VA examination report.  On that report, the examiner did not diagnose any chronic pathologic illness of the lower abdomen or intestines.  Objective examination findings were generally normal.  There is no other medical evidence which alludes to a currently diagnosed disorder involving the lower abdomen.  Thus, it is concluded that there is no competent evidence of a current disability in furtherance of this claim.

The initial criterion to establish service connection is competent evidence of the disability claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

By "disability" is generally meant "an impairment in earnings capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (Citing with approval VA's definition of "disability" in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a disease, injury, or other physical or mental defect.").

The evidence establishes that the Veteran clearly experiences pain in his lower abdomen.  Unfortunately, the Court has held that the manifestation of pain or discomfort alone, without an underlying diagnosed malady or condition, cannot constitute a specific disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Without a current diagnosis of a lower abdomen disorder, service connection cannot be established.

The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, in this case, the Board finds that the Veteran's assertions are outweighed by the conclusions of the April 2013 VA examiner.  Although the Veteran is competent to report experiencing lower abdominal pain, he has not been shown to have the medical training necessary to provide an actual medical diagnosis.  Conversely, the April 2013 VA examiner had the medical training necessary to perform a proper examination, and the VA examiner did not find evidence of a diagnosable lower abdomen disorder.

In short, the preponderance of evidence is against this claim and there is no doubt to be resolved. Accordingly, the Veteran's claim of entitlement to service connection for a disability manifest by lower abdominal pain is denied. 

	D.  Residuals of a Head Injury

The July 1978 service separation examination report reflects that the Veteran's head was normal.

Post-service treatment records are negative for signs, symptoms, or diagnoses of a head trauma.

In various written statements and during his November 2012 Board hearing, the Veteran asserted that while he was on active duty he was kicked in the head, and a superior stood on his head with both feet.  He also related that he was kicked in the back off a cliff and landed on a tree.

On VA compensation and pension traumatic brain injury examination in April 2013, the Veteran reported that while he was on active duty, he was kicked over a cliff by two correction guards and fell 180 feet.  He said that he was knocked out for a few minutes, and then he got up and walked two miles to a van where he returned to base.  The examiner observed that the Veteran did not currently have any subjective symptoms attributable to a TBI.  The examiner performed neuropsychological testing with normal results.  The examiner remarked that although a recent MRI scan revealed ischemic changes, the scan was negative for a traumatic injury.  Specifically, the examiner opined that it was less likely than not that the Veteran experienced the in-service injury that he reported, as a fall from 180 feet would likely result in death, while the Veteran reported that he walked away from the fall.  The examiner further noted that there was no documentation of any fall or consequences from a fall in the military records, and the Veteran's military history suggested a pattern of wanting to be discharged.  The examiner specified that there was absolutely no sequelae suggestive of a prior head injury; the Veteran's only subjective complaint was of déjà vu, and the examiner said that déjà vu is not indicative of a TBI.

Having carefully reviewed the record regarding this claim, the Board finds that service connection is not warranted for residuals of a head injury.  Here, while the Veteran asserts that he has residuals of a head injury that are subject to service connection, he has neither produced nor identified evidence demonstrating a diagnosis of residuals of a head injury and that they are related to service. 

The record is devoid of any persuasive evidence, medical or otherwise, that would tend to show that the Veteran currently has residuals of a head injury.  None of the medical treatment records from the appellant's treatment providers gives evidence of residuals of a head injury.  In fact, in April 2013, a VA examiner specifically opined that the Veteran did not have a TBI.  While the Veteran has complained of pain and of being kicked off of a cliff while on active duty, those complaints have not resulted in a diagnosis of an actual disability from medical personnel.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  The Veteran was advised of the necessity for evidence showing current disability but failed to identify or submit such.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, in this case, the Board finds that the Veteran's assertions are outweighed by the conclusions of the April 2014 VA examiner.  Although the Veteran is competent to report being kicked off of a cliff while on active duty, he has not been shown to have the medical training necessary to provide an actual medical diagnosis.  Conversely, the April 2013 VA examiner had the medical training necessary to perform a proper examination, and the VA examiner did not find evidence of a current traumatic brain injury.

In short, the preponderance of evidence is against this claim and there is no doubt to be resolved. Accordingly, the Veteran's claim of entitlement to service connection for residuals of a head injury is denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.

Entitlement to service connection for a disability manifest by lower abdominal pain is denied.

Entitlement to service connection for residuals of a head injury is denied.


REMAND

Service Connection - (1) Right Shoulder Disability,  (2) Degenerative Changes of the Thoracic and Lumbar Spine,  (3) Bilateral Hip Disability, to include Sacroiliac Disease,  (4) Neck Disability,  (5) Right Arm Disability,  (6) Left Rib Disability

The Veteran has a long history of treatment for multiple ailments.  Additionally, in various statements, the Veteran has expressed frustration at getting different diagnoses from different treatment providers.

Concerning a possible physical cause behind the Veteran's complaints, the Veteran's February 1977 service entrance physical examination report reflects that his head, chest, abdomen, upper extremities, lower extremities, and spine were normal.  The Veteran marked on a February 1977 Report of Medical History (RMH) that he had previously had a broken bone.  The RMH specified that he had fractured his right arm at the age of 6.  The July 1978 separation examination report also reflects that his head, chest, abdomen, upper extremities, lower extremities, and spine were normal.

A January 1983 VA treatment record reflects that an X-ray of the lumbar spine showed a grade 2 spondylolisthesis.

A March 1988 VA X-ray of the right shoulder showed no evidence of a gross fracture or dislocation.  It was noted that the Veteran had pulled his shoulder out of the socket.  The treatment record contains the Veteran's report that he was trying to fix a flat tire on his car when the jack fell.  The note contains the Veteran's comments that he tried to hold the car up until his right shoulder became painful.  The Veteran subsequently was treated for a right shoulder rotation cuff tear.  A May 1988 VA record contains the Veteran's report of right shoulder pain after pushing a car up a hill the day before.  The examiner wrote that the Veteran had right shoulder strain.

A November 1988 VA treatment record reflects that the Veteran had fallen through the floor of a barn and struck his left ribs on a rafter.  An X-ray revealed a deformity of the posterior left fourth rib.  The examiner opined that the rib deformity was probably congenital.  No fracture or destructive process was seen.

A VA treatment record from March 2004 contains the Veteran's report that he hurt his cervical spine years previously by falling off a tractor.

A July 2004 VA treatment record indicates that the Veteran had carried a diagnosis of ankylosing spondylitis on and off by several different physicians and care providers since 1996.  The note reflects that the Veteran had HLA-B27 typing that was positive, but X-rays did not suggest ankylosing spondylitis.  The examiner remarked that the Veteran's history of ankylosing spondylitis was questionable.  

A follow-up rheumatology record from July 2004 contains the Veteran's remarks that he was told as long as 30 years ago that he might have ankylosing spondylitis.  The examiner noted that the Veteran had a history of very physical jobs, as he worked for three years as a jockey and eight years as a heavy equipment mechanic.  The examiner noted the Veteran's complaints of right arm pain, neck pain, hip pain, and rib pain.  The examiner felt it was unlikely that the Veteran had ankylosing spondylitis.

A VA MRI of the right shoulder taken in June 2005 revealed subacromial bursitis and osteoarthritis of the acromioclavicular joint and rotator cuff tendinopathy.  The examiner opined that there was also a probable partial-thickness tear of the supraspinatus tendon.  An MRI of the pelvis indicated that the Veteran was status post L5 laminectomy with grade 1 spondylolisthesis.  It was noted that the sacroiliac joints were wide open with anterior minor spur formations without sign of acute disease.

An MRI of the Veteran's upper extremities taken in July 2005 at a VA facility revealed slightly increased fluid in the right elbow.

The Veteran had an X-ray of his ribs taken at a VA facility in March 2006.  The examiner noted a deformity of the anterior left fourth rib.  The examiner opined that the deformity was either congenital or posttraumatic.

A VA orthopedic consult record from March 2008 reflects that the Veteran had a history of bilateral shoulder pain and multiple somatic complaints.

A VA CT lumbar spine scan report from July 2010 contains the Veteran's report that private doctors had given him a diagnosis of ankylosing spondylitis.  The Veteran further stated that he had been told that he had a hole in his sacroiliac joint that was considered to be congenital.  The examiner remarked that the Veteran had persisting spondylolisthesis of L5 over S1 vertebra which was stable, and disc degeneration at the L4-5 level with no spinal stenosis.

A CT of the right elbow taken in March 2011 revealed findings described as consistent with osteoarthritis of the elbow.

The Board notes that in a November 2012 statement, J.P.B., the Veteran's step-mother, remarked that in 1979, the Veteran applied for a job and failed the physical examination because of genetic back problems.  

In various written statements and during his November 2012 Board hearing, the Veteran asserted that while he was on active duty, a superior hit his bilateral elbows with a night stick.  He stated that he was put on two running programs that aggravated his back.  He said that once during exercise he was kicked in the head, and a superior stood on his head with both feet.  He also related that he was kicked in the back off a cliff and landed on a tree, injuring his back, right arm, and ribs.

In the February 2013 remand, the Board remarked that the medical evidence was unclear regarding whether the Veteran's back disability and rib disability were congenital or due to trauma or disease.  The Board further remarked that a VA examination would be helpful in clarifying the present nature, if any, of the Veteran's other claimed physical ailments and their connection, if any, to his service.  Consequently, the Board remanded the claims to afford the Veteran a VA examination.

The requested examination was performed in April 2013.  Unfortunately, the VA examiner did not address the questions presented in the February 2013 remand instructions.  Significantly, he opined that the Veteran's current back condition, sacroiliac joint disease, right shoulder condition, and left rib sprain were "less likely as not related to military, genetic, congenital or pre-existing conditions.  Rationale:  There is no evidence in SMRS that links current [disorders] to military, genetic, congenital or pre-existing condition."

Once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) held that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service treatment records to provide a negative opinion.  The April 2003 VA examiner did not address the Veteran's claim for service connection for a right arm disorder at all, and he did not address the Veteran's report of an in-service fall off of a cliff.  As such, the April 2003 VA examiner did not provide adequate support for his negative opinion regarding the Veteran's other disorders.  As such, the remand is required to afford the Veteran a new VA examination.


Accordingly, the case is REMANDED for the following action:

1.  Right Shoulder Disability, Degenerative Changes of the Thoracic and Lumbar Spine, Bilateral Hip Disability (to include Sacroiliac Joint Disease), Neck Disability, Right Arm Disability, Disability Manifest by Low Abdominal Pain, Left Rib Disability.  

Schedule the Veteran for a general examination with a VA examiner of appropriate expertise.  

Following a review of this REMAND directive, a complete review of the Veteran's claims file and Virtual VA, and examination of the Veteran, the examiner should provide an opinion whether the Veteran currently suffers from a (1) right shoulder disability, (2) thoracic/lumbosacral spine disability, (3) right and/or left hip disability (to include sacroiliac joint disease), (4) neck disability, (5) right arm disability, (6) disability of the lower abdomen, (7) left rib disability.  The examiner's report must explicitly state that such review occurred.  

The examiner must:

a) Provide an opinion whether any present spine, sacroiliac, left rib, and/or right arm disability clearly and unmistakably existed prior to the Veteran's active duty from February 1977 to July 1978;

b) If the Veteran's spine, sacroiliac, left rib, and/or right arm disability did clearly and unmistakably exists prior to his period of active duty, provide an opinion as to whether the disability clearly and unmistakably was NOT aggravated beyond the natural progression of the disability during his service.

Additionally, if the Veteran is diagnosed with a genetic disorder, then the examiner should opine whether a disability of the spine, sacroiliac, left rib, and/or right arm was incurred or aggravated in service and superimposed upon the preexisting genetic disorder.

c) If the Veteran's spine, sacroiliac, left rib, and/or right arm disability did not clearly and unmistakably exist prior to his service, then provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any spine, sacroiliac, left rib and/or right arm disability originated during, or is etiologically related to, his period of active duty.

d) Additionally, if the Veteran is diagnosed with a right shoulder disability, a bilateral hip disability, a neck disability, and/or a disability of the lower abdomen, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any of these disabilities originated during, or is etiologically related to, his period of active duty.

The examiner must provide a detailed explanation for any opinion proffered.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


